PARKER LEE McDONALD, Circuit Judge.
This cause came on to be heard before the undersigned upon the application of the defendant, Robert Bruce Cade, for partial summary judgment.
The question presented is whether or not the plaintiffs may claim damages for an aggravation of a pre-existing psychiatric problem in the absence of showing personal physical injury.
This court is of the opinion that because the evidence shows that the vehicle in which the plaintiff wife was riding collided with the defendant’s vehicle — that there was an actual physical impact between her vehicle and the defendant’s vehicle — the plaintiffs would be able to claim and recover all damages which resulted from that collision.
The record indicates that the plaintiffs may be able to show that the impact of the vehicles caused the aggravation of the preexisting condition.
For these reasons, the motion for partial summary judgment is denied.